Opinion by
Mr. Chief Justice Bell,
In 1950, John W. Wallis was tried and convicted of murder in the first degree and sentenced to life imprisonment. No post-trial motions nor appeal from the judgment of sentence was ever filed. Fifteen and one-half years later Wallis filed a petition for a writ *652of habeas corpus. The lower Court refused to issue the writ and dismissed the petition. Wallis thereafter appealed to this Court.
At oral argument it became obvious that the writ should issue and the district attorney orally agreed that the petitioner is entitled to a new trial.
Order reversed, petition for habeas corpus granted and a new trial is ordered.